 1                                                          The Honorable RICHARD A. JONES

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10
                                        AT SEATTLE
11
                                                    )
12 ANNA ROSE LITTLE SUN,                            ) Case No. C18-5939-RAJ
                                                    )
13                       Plaintiff,                 ) PROPOSED ORDER RE EAJA FEES
                                                    )
14 vs.                                              )
                                                    )
15
                                                    )
16 COMMISSIONER OF SOCIAL SECURITY,                 )
                                                    )
17                       Defendant.                 )
                                                    )
18

19          Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),

20   28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA

21   attorney’s fees of $3,566.96 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.
22   2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
23
     allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
24
     fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment
25
     of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to
      PROPOSED AGREED ORDER RE EAJA FEES -                          MADDOX & LAFFOON, P.S.
      Page 1                                                        410-A South Capitol Way
                                                                       Olympia, WA. 98501
                                                                       (360) 786-8276
1    Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA

2    98501.
3          Dated this 28th day of October, 2019.
4

5

6
                                                   A
                                                   The Honorable Richard A. Jones
7                                                  United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     PROPOSED AGREED ORDER RE EAJA FEES                -         MADDOX & LAFFOON, P.S.
     Page 2                                                      410-A South Capitol Way
                                                                 Olympia, WA. 98501
                                                                 (360) 786-8276
